DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
As all the previous claims are canceled, the previous rejections are moot. See the new rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-47 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zierath, US 2013/0270703. Claims 34, and 41, are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Zierath.
Claim 28: Zierath discloses
a metal wire having an upper portion (“Cap Material”, FIG. 3G’) and a lower portion; 
a via (“Via”, FIG. 3G’) below and in electrical contact with the metal wire (top portion of “EFM”); 
and a seed layer (“Diffusion Barrier”) separating the lower portion of the metal wire from the upper portion of the metal wire (FIG. 3G’).
Note on interpretation: claim 28 recites a “seed layer”, which is (or at least can be interpreted as) a product-by-process limitation – that is, the seed layer is deposited to improve the process of the growing the above metal layer. Such limitations are judged based on their resulting structure. In this case, the resulting structure is the layer or film with the metal material above it, which is precisely the same structure as the applicant claims and discloses. The examiner also notes that the same materials as disclosed by the applicant (ruthenium or cobalt seed layer with bulk copper 
Claim 29: the via and the lower portion of the metal wire are a homogenous structure made from the same material (FIG. 3G’).
Claim 30: there is no disclosure that the lower portion of the metal wire has voids, nor any reason to believe that there are voids.
Claim 31: the seed layer comprises ruthenium or cobalt ([0042]: “the diffusion barrier can be, for example, tantalum, tantalum nitride, titanium, titanium nitride, ruthenium, cobalt, nickel, any alloy or combination thereof”).
Claim 32: Zierath discloses a single barrier layer (“ENM Layer”, FIG. 3G’) positioned along a bottom and vertical sidewalls of the metal wire, wherein the lower portion of the metal wire contacts the single barrier layer, and wherein the seed layer separates the upper portion of the metal wire from the single barrier layer, wherein the single barrier layer and the seed layer each comprise different materials (compare materials listed at [0042] with materials listed at [0025]).
Claim 33: Zierath discloses a lower metal wire (“Underlying Cap Layer” + “Underlying Barrier Layer” + “Underlying EFM”, FIG. 3G’) below and in electrical contact with the via.
Claim 34: Zierath discloses
a first dielectric layer, the first dielectric layer includes the lower metal wire; 
Zierath, FIG. 2A’ a lower ILD and an upper ILD, which is how such structures are typically made and how those in the art would expect the device of FIG. 3G’ to be formed. This would appear to be applicable to the various embodiments ([0021]). Alternatively, it would have been obvious to have applied it to the embodiment of FIG. 3G’ as very common and expected in the art.
and a second dielectric layer (upper ILD plus Etch Stop, FIG. 2A’) directly above the first dielectric layer, the second dielectric layer includes the via and the upper metal wire.
Note on interpretation: claim 28 recites a “seed layer”, which is (or at least can be interpreted as) a product-by-process limitation – that is, the seed layer is deposited to improve the process of the growing the above metal layer. Such limitations are judged based on their resulting structure. 
Claim 35: Zierath discloses
a metal wire having an upper portion (“Cap Material”, FIG. 3G’) and a lower portion (top portion of “EFM”); 
a via (“Via”) below and in electrical contact with the metal wire; 
and a seed layer (“Diffusion Barrier”) separating the lower portion of the metal wire from the upper portion of the metal wire; 
wherein an upper most surface of the seed layer is flush with an upper most surface of the upper portion of the metal wire (FIG. 3G’).
Claim 36: the via and the lower portion of the metal wire are a homogenous structure made from the same material (FIG. 3E, [0040]).
Claim 37: there is no disclosure that the lower portion of the metal wire has voids, nor any reason to believe that there are voids.
Claim 38: the seed layer comprises ruthenium or cobalt ([0042]: “the diffusion barrier can be, for example, tantalum, tantalum nitride, titanium, titanium nitride, ruthenium, cobalt, nickel, any alloy or combination thereof”).
Claim 39: Zierath discloses a single barrier layer (“ENM”, FIG. 3G’) positioned along a bottom and vertical sidewalls of the metal wire, wherein the lower portion of the metal wire contacts the single barrier layer (FIG. 3G’), and wherein the seed layer separates the upper portion of the metal wire from the single barrier layer, wherein the single barrier layer and the seed layer each comprise different materials.
Claim 40: Zierath discloses a lower metal wire (“Underlying Cap Layer” + “Underlying Barrier Layer” + “Underlying EFM”) below and in electrical contact with the via (FIG. 3G’).
Claim 41: Zierath discloses
a first dielectric layer, the first dielectric layer includes the lower metal wire; 
Zierath, FIG. 2A’ a lower ILD (first dielectric layer) and an upper ILD, which is how such structures are typically made and how those in the art would expect the device of FIG. 3G’ to be formed. This would appear to be applicable to the various embodiments ([0021]). 
and a second dielectric layer (upper ILD + “Etch Stop”) directly above the first dielectric layer, the second dielectric layer includes the via and the upper metal wire.
Claim 42: Zierath discloses
a metal wire having an upper portion (FIG. 3G’) and a lower portion (upper portion of “EFM”); 
a via (“Via”) below and in electrical contact with the metal wire; 
and a seed layer (“Diffusion Barrier”) separating the lower portion of the metal wire from the upper portion of the metal wire; 
wherein an upper most surface of the seed layer is flush with an upper most surface of the upper portion of the metal wire, wherein the seed layer surrounds all sides and a bottom of the upper portion of the metal wire (FIG. 3G’).
Note on interpretation: claim 28 recites a “seed layer”, which is (or at least can be interpreted as) a product-by-process limitation – that is, the seed layer is deposited to improve the process of the growing the above metal layer. Such limitations are judged based on their resulting structure. 
Claim 43: Zierath discloses the via and the lower portion of the metal wire are a homogenous structure made from the same material (FIG. 3E, [0040]).
Claim 44: there is no disclosure that the lower portion of the metal wire has voids, nor any reason to believe that there are voids.
Claim 45: the seed layer comprises ruthenium or cobalt. ([0042]: “the diffusion barrier can be, for example, tantalum, tantalum nitride, titanium, titanium nitride, ruthenium, cobalt, nickel, any alloy or combination thereof”).
Claim 46: a single barrier layer (“ENM Layer”, FIG. 3G’) positioned along a bottom and vertical sidewalls of the metal wire, wherein the lower portion of the metal wire contacts the single barrier layer, and wherein the seed layer separates the upper portion of the metal wire from the single 
Claim 47: Zierath discloses a lower metal wire (“Underlying Cap Layer” + “Underlying Barrier Layer” + “Underlying EFM”) below and in electrical contact with the via. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897